UNITED STATES OF AMERICA
                        MERIT SYSTEMS PROTECTION BOARD


     TINA K. MILLER,                                 DOCKET NUMBER
                    Appellant,                       DE-0752-15-0041-I-1

                  v.

     DEPARTMENT OF THE INTERIOR,                     DATE: March 10, 2016
                 Agency.



             THIS FINAL ORDER IS NONPRECEDENTIAL 1

           Tina K. Miller, Sioux City, Iowa, pro se.

           Nanette Gonzales, Esquire, Lakewood, Colorado, for the agency.


                                           BEFORE

                              Susan Tsui Grundmann, Chairman
                                 Mark A. Robbins, Member


                                       FINAL ORDER

¶1         The appellant has filed a petition for review of the initial decision, which
     sustained her removal from service. Generally, we grant petitions such as this
     one only when: the initial decision contains erroneous findings of material fact;
     the initial decision is based on an erroneous interpretation of statute or regulation
     or the erroneous application of the law to the facts of the case; the administrative

     1
        A nonprecedential order is one that the Board has determined does not add
     significantly to the body of MSPB case law. Parties may cite nonprecedential orders,
     but such orders have no precedential value; the Board and administrative judges are not
     required to follow or distinguish them in any future decisions. In contrast, a
     precedential decision issued as an Opinion and Order has been identified by the Board
     as significantly contributing to the Board’s case law. See 5 C.F.R. § 1201.117(c).
                                                                                       2

     judge’s rulings during either the course of the appeal or the initial decision were
     not consistent with required procedures or involved an abuse of discretion, and
     the resulting error affected the outcome of the case; or new and material evidence
     or legal argument is available that, despite the petitioner’s due diligence, was not
     available when the record closed. See title 5 of the Code of Federal Regulations,
     section 1201.115 (5 C.F.R. § 1201.115). After fully considering the filings in this
     appeal, we conclude that the petitioner has not established any basis under section
     1201.115 for granting the petition for review. Therefore, we DENY the petition
     for review and AFFIRM the initial decision, which is now the Board’s final
     decision. 5 C.F.R. § 1201.113(b).
¶2         The appellant held the position of Park Ranger at Homestead National
     Monument of America in Beatrice, Nebraska. Initial Appeal File (IAF), Tab 5
     at 38. In July 2014, the agency proposed her removal based upon the following
     charges:     (1) making threatening statements; (2) use of offensive language;
     (3) disobeying a direct order; and (4) absence without leave (AWOL).             Id.
     at 118-27.    Following the appellant’s response, see id. at 52-61, 63-114, the
     deciding official sustained the charges and removal, id. at 38, 40-50.
¶3        The appellant filed the instant appeal, challenging her removal from service.
     IAF, Tab 1.      After holding the requested hearing, the administrative judge
     sustained three of the four charges, denied the appellant’s affirmative defense,
     and affirmed her removal. IAF, Tab 49, Initial Decision (ID). The decision noted
     that it would become final on October 29, 2015, unless the appellant filed a
     petition for review by that date. ID at 24.
¶4        On October 30, 2015, the appellant electronically filed an initial appeal,
     which we have construed as a petition for review. Petition for Review (PFR)
     File, Tabs 1-2. The Clerk of the Board provided the appellant with information
     on how to establish good cause for her untimeliness.        PFR File, Tab 2.     In
     response, the appellant alleged that, although she had difficulties with e-Appeal,
     she thought she managed to file successfully on October 29, 2015, but filed again
                                                                                            3

     on October 30, 2015, after receiving an email indicating that the prior filing had
     not been completed. PFR File, Tab 3 at 3. The agency has filed a response, and
     the appellant has replied. PFR File, Tabs 4-5.
¶5         A petition for review must state a party’s objections to the initial decision,
     including all of the party’s legal and factual arguments, and must be supported by
     specific references to the record and any applicable laws or regulations. 5 C.F.R.
     § 1201.114(b). In this case, the appellant’s petition consists of her identifying
     information and a copy of the initial decision. PFR File, Tab 1. It does not
     include any arguments or evidence to demonstrate error by the administrative
     judge. 2 Id. Therefore, we find that the appellant’s petition does not meet the
     Board’s criteria for review under 5 C.F.R. § 1201.115. 3 See Tines v. Department
     of the Air Force, 56 M.S.P.R. 90, 92 (1992) (finding that a petition for review
     must contain sufficient specificity to enable the Board to ascertain whether there
     is a serious evidentiary challenge justifying a complete review of the record);
     Weaver v. Department of the Navy, 2 M.S.P.R. 129, 133 (1980) (determining that,
     before the Board will undertake a complete review of the record, a petitioning
     party must explain why the challenged factual determination is incorrect and
     identify the specific evidence in the record that demonstrates the error).




     2
       Following the agency’s response, which noted the absence of any argument in the
     appellant’s petition, PFR File, Tab 4 at 5-6, the appellant submitted her reply,
     containing some arguments concerning the merits of her removal, PFR File, Tab 5
     at 3-4. However, a reply is limited to the issues raised by another party in the response
     to the petition for review. 5 C.F.R. § 1201.114(a)(4). It may not raise new allegations
     of error. Id. Accordingly, we will not consider the appellant’s new arguments, first
     raised in her reply. See Boston v. Department of the Army, 122 M.S.P.R. 577, ¶ 5 n.3
     (2015) (declining to consider new arguments that were first raised in a reply brief).
     3
       Because we find that the appellant’s petition does not meet the Board’s criteria for
     review under 5 C.F.R. § 1201.115, we need not address the timeliness of her petition.
     See Ferrin-Rodgers v. U.S. Postal Service, 115 M.S.P.R. 140, ¶ 7 (2010).
                                                                                    4

                NOTICE TO THE APPELLANT REGARDING
                   YOUR FURTHER REVIEW RIGHTS
      You have the right to request review of this final decision by the
U.S. Court of Appeals for the Federal Circuit. You must submit your request to
the court at the following address:


                          United States Court of Appeals
                              for the Federal Circuit
                            717 Madison Place, N.W.
                             Washington, DC 20439

The court must receive your request for review no later than 60 calendar days
after the date of this order. See 5 U.S.C. § 7703(b)(1)(A) (as rev. eff. Dec. 27,
2012). If you choose to file, be very careful to file on time. The court has held
that normally it does not have the authority to waive this statutory deadline and
that filings that do not comply with the deadline must be dismissed. See Pinat v.
Office of Personnel Management, 931 F.2d 1544 (Fed. Cir. 1991).
      If you need further information about your right to appeal this decision to
court, you should refer to the Federal law that gives you this right. It is found in
title 5 of the United States Code, section 7703 (5 U.S.C. § 7703) (as rev. eff. Dec.
27, 2012). You may read this law as well as other sections of the United States
Code, at our website, http://www.mspb.gov/appeals/uscode.htm.            Additional
information is available at the court’s website, www.cafc.uscourts.gov.            Of
particular relevance is the court’s “Guide for Pro Se Petitioners and Appellants,”
which is contained within the court’s Rules of Practice, and Forms 5, 6, and 11.
                                                                                 5

      If you are interested in securing pro bono representation for an appeal to
the U.S. Court of Appeals for the Federal Circuit, you may visit our website
at   http://www.mspb.gov/probono      for     information   regarding   pro   bono
representation for Merit Systems Protection Board appellants before the Federal
Circuit.   The Merit Systems Protection Board neither endorses the services
provided by any attorney nor warrants that any attorney will accept representation
in a given case.




FOR THE BOARD:                              ______________________________
                                            William D. Spencer
                                            Clerk of the Board
Washington, D.C.